Exhibit No. 10.7


UNITED RETAIL GROUP, INC.


RESTATED 1990 STOCK OPTION PLAN

AMENDMENT

        The United Retail Group, Inc. Restated 1990 Stock Option Plan is hereby
amended by changing clause (b) of the definition of “Change in Control” in
Section 1 thereof as follows:

      "(b)   individuals who constitute the Board of Directors of the Company on
June 27, 2005 (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board, provided that any individual becoming a Director
subsequent to June 27, 2005 whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
Directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the Directors of the Company or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;"

    Dated: June 28, 2005 UNITED RETAIL GROUP, INC.
/S/ BY: RAPHAEL BENAROYA
Name: Raphael Benaroya
Title: Chief Executive Officer